[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Having heard the parties and reviewed the evidence in this trial in summary process, the Court finds that the parties agreed that the rent for the month of June 1995 would be paid on Friday, June 16, 1995. Defendant Edward Sansone testified that he went to the plaintiff Sibyll Storrs' residence — situated contiguous to his residence — once or twice on June 16, 1995, in an attempt to tender the agreed-upon rental payment. He testified further that since no one answered at the plaintiff's door, he left on each occasion without leaving the rent check. CT Page 7562-A
The Court finds that it was the defendant's responsibility to cause the delivery of the rent check on June 16, 1995, even if he had no recourse but to leave it at the plaintiff's residence. The defendant claims that the plaintiff has failed to provide a smoke detector for the subject premises and, therefore, no rent is due. The plaintiff claims that a smoke detector was installed in the  premises  when  she  rented  the  premises  to  the defendant. The  Court  finds  the  testimony  of  the plaintiff to be credible on this issue.
Accordingly, the  Court enters a judgment of possession of the premises in favor of plaintiff Sibyll Storrs.
Clarance J. Jones, Judge